Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Eugene Mott appeals the district court’s order denying his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm. United States v. Mott, No. 5:00-cr-00046-RLV-3 (W.D.N.C. Mar. 4, 2009). See United States v. Hood, 556 F.3d 226 (4th Cir.2009). We deny Mott’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.